DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been presented for examination on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are drawn to a kit or method comprising a bone morphogenic protein solution, however, the Specification fails to provide any disclosure on what the said solution comprises. While bone morphogenic proteins are briefly described and known in the art, there is no disclosure on what the solution is or comprises. 
The rejection is based on the claims and the Specification failing to comply with the written description requirement. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are indefinite for reciting concentration ranges in percentages without indicating what the said percentages are based on. That is are they based on the total weight of the dry carrier mixture, the combination of the solution and dry carrier mixture, etc? 
Claims 2 and 12 are indefinite for reciting the limitation “wherein the bone morphogenic protein solution is present at 10-10000 µg/mL”. It is not clear what the said unit is or what the mL is referring to. It is also noted claim 2 is drawn to a kit and claim 12 is drawn to method of preparing a composition. In neither claim the base of the concentration is clearly disclosed.
Claim 6 is indefinite for reciting “the kit of claim 1, further comprising 05-10% w/v alginate”.  This is indefinite because claim 1 already recites the presence of alginate and as such it is not clear if the added alginate is the same as that already recited in parent claim 1 or a different alginate. 
Claim 6 is also indefinite for reciting the concentration range of alginate in w/v. claim 1 is drawn to a kit and alginate is part of a dry carrier. As such it is not clear what the volume base is referring to. 
Claim 6 is further indefinite because the disclosed alginate at from 0.5% w/v, added to the components of claim 1, 50% carboxymethylcellulose and 50% bioactive glass, the total weight percentage is more than 100%. Also 25% carboxymethylcellulose and 75% bioactive glass would add up to higher than 100%, which is not doable. 
Claim 16 is indefinite for reciting the concentration range of alginate in w/v. Claim 10 is drawn to a method of preparing a composition and alginate is part of a dry carrier. As such it is not clear what the volume base is referring to. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McKay et al (US 20080147065) in view of Bhat et al (US 20160361461) and Marchosky (US 20140186459).

Applicant Claims
Applicant claims a kit for aiding tissue regeneration, the kit comprising: a bone morphogenic protein solution; and a dry carrier mixture, wherein the carrier mixture comprises 25-50% carboxymethylcellulose, 50-75% bioactive glass or calcium-based granule, and 0-25% alginate. Applicant also claims a method of promoting bone or tissue regeneration and a method of preparing an implantable composition. 

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
McKay et al teach a composition and a kit for faster bone repair and early orthopedic implant fixation. The composition comprises an osteoinductive or osteopromotive biological factor embedded in a carrier slurry. The slurry is prepared by wetting a biodegradable polymer and calcium phosphate particles with a biocompatible fluid. The composition may be applied to the site of the bone fracture, to an orthopedic implant or to both during the surgical procedure. The composition utilizes low dosages of the biological factor and, therefore, is cost effective to be used routinely (See abstract and [0011]).	It is disclosed that the slurry may be formed by wetting a dry mixture of the biodegradable polymer and the calcium phosphate compound with, for example, a biocompatible fluid (See [0009]).  Example biological factors include, bone morphogenetic proteins (BMPs), including BMP-2, BMP-3, BMP-4, etc, (See [0018]-[0020] and claims 46-47).
The term "biodegradable polymer" means a synthetic or a naturally derived biodegradable, biocompatible polymer that may be absorbed (resorbed) once implanted in a living mammalian body. Examples of natural biodegradable polymers include collagen, bone marrow, chitosan, bone marrow with or without thrombin, alginate, cellulose, such as carboxymethylcellulose, etc. (See [0026] and claims 11 and 19). 
The concentration of the biological factor in the carrier slurry may range between about 0.01 to 10 mg/cc, i.e. weight of the biological factor per volume of the carrier slurry. Preferably, the concentration of the biological factor is between approximately 0.05 to 2 mg/cc. In certain embodiments, a relatively low dosage of the biological factor may be utilized (See [0021]). 
To form a slurry, a biocompatible fluid may be added to the dry carrier, that is, to a dry mixture of a biodegradable polymer and calcium phosphate compound. Examples of biocompatible fluids include, water, buffered solutions, blood, blood with thrombin, bone marrow aspirate, etc. Preferably, the volume ratio of the biocompatible fluid to the dry carrier is between 1:1 to 1:4. A 1:1 ratio of biocompatible fluid to dry carrier indicates that 1 ml of biocompatible fluid is used for 1 cc of dry carrier (See [0031]). 
It is disclosed that e.g. in one specific embodiment about 4 to 6 cc of the carrier slurry is provided with the "bulk" concentration of the biological factor after mixing with the carrier slurry of between approximately 0.10 to 0.3 mg/cc (See [0032]). 
McKay et al further teach that the calcium phosphate compound may be a combination of 15% HA and 85% beta-TCP granules. The combination is thus optimized to balance bony in-growth and resorption of the scaffold structure. The physical structure of the resulting scaffold emulates the highly osteoconductive porous structure of human cancellous bone, allowing for long-term stability and complete resorption. Preferably, the average pore size within the granules is approximately 0.1 to 25 microns. The granules are preferably about 0.1 to 1.6 millimeters in diameter (100 to 1600 microns), and contain a 100% mineral content (See [0030]). 
McKay et al also teach that the said kit comprises between about 0.8 and 1.2 mg of the biological factor, between about 2 and 4 ml of the biocompatible fluid, and a sufficient amount of the dry carrier to form about 4 to 6 cc of the carrier slurry. The kit provides the surgeon with many of the tools necessary to practice the said methods. The first step in these methods is preparing the composition comprising a biological factor and a carrier slurry (See [0040]-[0041]). 

Ascertainment of the difference between the prior art and the claims
McKay et al lack a specific disclosure on the amount of carboxymethylcellulose, alginate and the inclusion of calcium chloride. These are known in the art as shown by Bhat et al and Marchosky. 

                   Resolving the level of ordinary skill in the pertinent art.
Bhat et al is in the same field of endeavor and teach biomaterials, implants made therefrom, methods of making the biomaterial and implants, methods of promoting bone or wound healing in a mammal by administering the biomaterial or implant to the mammal, and kits that include such biomaterials, implants, or components thereof. The biomaterials may be designed to exhibit osteogenic, osteoinductive, osteoconductive, and/or osteostimulative properties (See abstract).	 Bhat et al disclose a kit including one or more biomaterials, implants, or components thereof, and the kit may contain putty, gel, or other versions of the biomaterial compositions. The kit may include other components including cell culture media, phosphate buffered saline (PBS), a tissue culture substrate, bone graft harvesting tools, bone marrow aspirate retrieval tools, or the like (See 0009]). 
The said biomaterial composition may be osteogenic, osteoinductive, osteoconductive, and/or osteostimulative, which may be advantageous for bone healing and repair. The biomaterials may be osteoinductive if they stimulate osteoprogenitor cells or induce mesenchymal stem cells to differentiate into osteoblasts that then begin new bone formation. Biomaterials may be osteogenic if they contain cells (e.g., viable cells) that are capable of bone regeneration (See [0018]).
Bhat et al state that the said compositions may include demineralized bone matrix. Demineralized bone matrix (also known as DBM) may provide osteoconductive, osteoinductive and/or osteogenic properties. Thus, it induces the formation of bone tissue. Demineralized bone matrix (DBM) are in the form of fibers, particles, powder, or particulates, etc, and are mixed within the biomaterial composition (See [0021]-[0022]).
It is also disclosed that exemplary bioactive glass may take the form of fibers, granules, particles, or a combination thereof and when present, bioactive glass may be included in the composition in amounts ranging from about 10-40% (w/w) (See [0032]-[0033]). 
Bhat et al further disclose that one or more carrier, scaffold materials, or processing additives may be used in the biomaterial composition. The carrier may affect the overall handling of the material and can influence the safety, efficacy, and functionality of the material (e.g., osteoinductivity). Preferably, the carrier is inert or enhances osteogenic, osteoinductive, osteoconductive, and/or osteostimulative properties of the composition. Suitable carriers may include, carboxylmethylcellulose (CMC), other copolymers, hyaluronic acid (HA), sodium alginate, saline or bone marrow aspirate, for instance (See [0036]-[0037]). The said one or more carriers may be included in the composition, in amounts ranging from, about 20-80% (w/w), about 20-70% (w/w), about 50-80% (w/w), about 60-70% (w/w), etc, (See [0038]). 
It is further disclosed that biological agents may be added to the biomaterial or implant. These biological agents may comprise bone morphogenic protein (BMP), a peptide, bone marrow, etc. (See [0042]). 
Bhat et al state that the said composition includes a bioactive scaffold including about 50-65% (w/w) tricalcium phosphate and about 20-35% (w/w) bioactive glass (See [0044]). 
Additionally, it is disclosed that said kits that include components for making the present biomaterials and implants, including for example, carriers or scaffolds, demineralized bone materials, cell culture media, phosphate buffered saline (PBS), a or mixtures, bone graft harvesting tools, bone marrow aspirate retrieval tools, or the like, and additional components, instructions, apparatuses, etc, (See [0055]).

Marchosky also in the same filed of endeavor teach compositions which stimulate bone growth, and methods for utilizing the compositions for filling in bone defects, promoting rapid fusion of bone fractures, grafts, and bone-prostheses, and promoting strengthening of osteoporotic bones (See abstract).
	The said compositions comprise one or more angiogenesis-stimulating materials; an osteoinductive material; a scaffolding material; and a gel material (See [0009]-[0010]).  Osteoinductive compounds useful in the said compositions include purified materials including bone morphogenic proteins (1 to n), transforming growth factors (TGF) (1 to n), insulin growth factors (IGF), etc, (See [0044]). 
Marchosky discloses that the thickness of the gels useful for the said compositions is achieved by adding compounds including calcium-containing materials such as tricalcium phosphate and calcium chloride. Also, the thickness of alginate gels are affected by the presence of calcium chloride (See [0053]). 

Various formulations are disclosed, one of which comprises the gel material in a 0.5%-5% (w/v) concentration selected from the group consisting of chitosan, alginate, hyaluronic acid, or combinations thereof; and another, where the composition comprises 10% (v/v) DBM and 3% alginate (See [0061]). 

                  Finding of prima facie obviousness Rational and Motivation
 					(MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Bhat et al and Marchosky with that of McKay et al and apply the compositions to promote bone or tissue regeneration in a subject in need thereof because the references, teach and suggest the same. 
	One of ordinary skill in the art would have been motivated to have combined the references because McKay et al teach a composition and a kit for faster bone repair comprising a biological factor embedded in a carrier slurry and wherein the slurry is by wetting a dry mixture of a biodegradable polymer and calcium phosphate compound with a biocompatible fluid and wherein biological factors include, bone morphogenetic proteins (BMPs), including BMP-2, BMP-3, BMP-4. McKay et al also disclose that 
biodegradable polymers include bone marrow, bone marrow with or without thrombin, alginate, celluloses, such as carboxymethylcellulose, etc. McKay et al additionally provide guidance on certain concentration ranges. Bhat et al also teach a kit and composition for bone regeneration comprising a dry carrier component including carboxylmethylcellulose (CMC), sodium alginate, saline or bone marrow aspirate, wherein the one or more carriers may be included in amounts of about 20-80% (w/w), mixed with biological agents including bone morphogenic protein (BMP). Bhat et al also teach that the said composition includes a bioactive scaffold including about 50-65% (w/w) tricalcium phosphate and about 20-35% (w/w) bioactive glass. 
Marchosky also teach compositions and methods for bone regeneration and teach that the gels useful for the said compositions includes calcium-containing materials such as tricalcium phosphate and calcium chloride and that alginate gels thickened by the presence of calcium chloride. Marchosky further provide guidance on the amount of alginate. 
	The rationale to support a conclusion that the claims would have been obvious is that all references teach a kit for and a method of promoting bone regeneration comprising a carrier comprising gel forming components including carboxymethylcellulose, a calcium-containing compound such as calcium triphosphate or calcium chloride and alginate mixed with a biological compound including bone morphogenic proteins. The minor modifications to the compositions and methods of McKay et al in view of the teachings provided by the prior arts, Bhat et al and Marchosky would have been obvious to one of ordinary skill in the art. 
	The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 1-20 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616